DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 13, the claim recites both acetic acid and water as possible options for the first solvent used in the precipitation process of claim 1. However, the specification does not provide sufficient detail to enable one of ordinary skill in the art to dissolve polystyrene in acetic acid or water without undue experimentation. To reach this conclusion, the Wands factors (see MPEP §2164.01(a)) were weighed. The relevant factors are: the state of the prior art and amount of direction provided by the inventor. Specifically, the specification says that the first solvent is able to dissolve polystyrene, see [0066] of the specification, however, the state of the art at the time of filing shows that neither acetic acid nor water are solvents for polystyrene, see Garcia 
In conclusion, the state of the prior art indicating polystyrene and water/acetic acid are not soluble combined with the consideration that the specification does not further disclose a method to dissolve polystyrene in water/acetic acid, would lead to undue experimentation on behalf of one of ordinary skill in the art at the time of filing to perform the method disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388).
Regarding claim 1, Notari meets the claimed, a process comprising: combining polystyrene, and a first solvent to form a polystyrene solution; (Notari [0103] teaches polystyrene is added to a solvent) heating the polystyrene solution; (Notari [0103] teaches the process occurs at an elevated temperature) adding a second solvent to the polystyrene solution with optional stirring (Notari [0103] teaches the polystyrene solution is added to a second solvent) whereby polystyrene microparticles are formed via microprecipitation; (Notari [0104] teaches the polystyrene begins to precipitate) optionally, cooling the formed polystyrene microparticles in solution; and optionally, removing the first solvent and second solvent (Notari [0104] teaches the polystyrene is filtered from the solvents.)
Notari does not meet the claimed, wherein the polystyrene is a bimodal molecular weight distribution polystyrene, wherein the polystyrene has a weight average molecular weight of from about 40,000 to about 100,000 Daltons.
 wherein the polystyrene is a bimodal molecular weight distribution polystyrene, wherein the polystyrene has a weight average molecular weight of from about 40,000 to about 100,000 Daltons (Cutter Abstract teaches that the weight average molecular weight of the starting polymer is bimodal between 50,000 to 100,000.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the precipitation method of Notari with the bimodal molecular weight of Cutter in order to produce polystyrene with improved melt flow, see Cutter col. 1 lines 15-22.
Regarding claim 4, Notari does not meet the claimed, the process of claim 1, wherein the polystyrene has a weight average molecular weight of from about 45,000 to about 80,000 Daltons.
Analogous in the field of polystyrene precipitation, Cutter Abstract teaches 50,000-100,000 and does not explicitly meet the claimed, the process of claim 1, wherein the polystyrene has a weight average molecular weight of from about 45,000 to about 80,000 Daltons, however, Cutter col. 1 lines 15-22 teach that that low molecular weight polymers can improve melt flow and other characteristics. 
Cutter col. 1 lines 15-22 teach that the molecular weight is a result-effective variable modifying the melt-flow properties of the polymer, see MPEP §2144.05. It would have been obvious to a person of ordinary skill in the art to optimize the molecular weight of the polystyrene in order to optimize the melt-flow properties of the polymer, see Cutter col. 1 lines 15-22. 
Regarding claim 11, Notari meets the claimed, the process of claim 1, wherein the first solvent is a water miscible high boiling point solvent having a boiling point of greater than about 150ºC, a water miscible medium boiling point solvent having a boiling point of from about 100ºC to about 150º, or a combination thereof (Notari [0103] teaches dimethyl; carbonate which is water soluble and has a boiling point greater than 150ºC.)
Regarding claim 21, Notari does not meet the claimed,  the process of claim 1, wherein the formed polystyrene microparticles have a polydispersity of from about 8 to about 50.
Analogous in the field of polystyrene precipitation, Cutter does not explicitly teach polydispersity and does not explicitly meet the claimed, the process of claim 1, wherein the formed polystyrene microparticles have a polydispersity of from about 8 to about 50, however, Cutter col. 1 lines 10-22 describe the advantages of having a mixture of high and low molecular weight polymers. 
Cutter discloses that the mixture of molecular weights in a polymer is a result-effective variable affecting characteristics of the polymer including melt flow and strength. Since polydispersity is a measure of the disparity of molecular weights, it would be within the ambit of one of ordinary skill in the art to optimize the polydispersity via modifying the mixture of molecular weight polymers in the mixture in order to optimize the melt flow and strength of the polymer, see Cutter col. 1 lines 10-22. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over modified Notari as applied to claims 2-3 above, and further in view of Beck (US 5,169,893).
Regarding claim 2, Notari meets the claimed, the process of claim 1, further comprising: resuspending the formed polystyrene microparticles (Notari [0047] teaches polystyrene precipitate can be resuspended in a washing liquid and stirred.)
Notari does not meet the claimed, resuspending in water; mixing; and optionally, centrifuging; to form concentrated polystyrene microparticles.
in water (Beck col. 5 lines 40-46and col. 6 lines 1-5 describe an additional quenching process in water that removes solvents (concentrates) from the particles.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the precipitation method of Notari with the water quenching process of Beck in order to remove solvents from the polystyrene, see Beck col. 6 lines 1-5.
Regarding claim 3, Notari does not meet the claimed, the process of claim 2, further comprising; freezing the formed concentrated polystyrene microparticles; and optionally subjecting the freeze dried polystyrene microparticles to a vacuum to remove ice by sublimation.
Analogous in the field of polystyrene precipitation, Beck meets the claimed, the process of claim 2, further comprising; freezing the formed concentrated polystyrene microparticles; and optionally subjecting the freeze dried polystyrene microparticles to a vacuum to remove ice by sublimation (Beck col. 5 lines 26-28 teach solidifying (freezing) via a quenching process.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the precipitation method of Notari with the freezing process of Beck in order to solidify the polystyrene, see Beck col. 5 lines 26-28. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Notari as applied to claim 1 above, and further in view of Eldridge ("Effect of Thermal History of Polymers on Their Dynamic Mechanical Properties," see NPL copy made of record 9/28/2020).
Regarding claim 5, Notari does not meet the claimed, the process of claim 1, wherein the polystyrene has a glass transition temperature (first heat) and wherein the formed polystyrene microparticles have a glass transition temperature (first heat) that is different from the polystyrene glass transition temperature.
 the process of claim 1, wherein the polystyrene has a glass transition temperature (first heat) and wherein the formed polystyrene microparticles have a glass transition temperature (first heat) that is different from the polystyrene glass transition temperature (Eldridge page 1201 line 2 – 1202 line 5 teach that a specimen that has been cooled quickly will have a lower glass transition temperature than one that hasn’t, similarly, the formed polystyrene particles will have a lower glass transition temperature after being cooled than the original polystyrene.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the precipitation of Notari with the glass transition temperature change of Eldridge in order to control the stiffness if the polymer, Eldridge page 1204. 
Regarding claim 6, Notari does not meet the claimed, the process of claim 1, wherein the polystyrene has a glass transition temperature (first heat) and wherein the formed polystyrene microparticles have a glass transition temperature (first heat) that is from about 20 to about 35ºC lower than the polystyrene glass transition temperature.
Analogous in the field of polystyrene, Eldridge does not explicitly meet the claimed, the process of claim 1, wherein the polystyrene has a glass transition temperature (first heat) and wherein the formed polystyrene microparticles have a glass transition temperature (first heat) that is from about 20 to about 35ºC lower than the polystyrene glass transition temperature, however, Eldridge page 1201 line 2 – page 1202 line 5 teach the relationship between cooling and glass transition temperature. Page 1204 also teaches that the stiffness of the particle will be affected by the change.
. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Notari as applied to claim 1 above, and further in view of Goodridge ("Laser sintering of polyamides and other polymers," see NPL copy made of record 9/28/2020).
Regarding claim 8, Notari does not meet the claimed, the process of claim 1, wherein the formed polystyrene micro particles have a number based average particle diameter of from about 40 to about 100 micrometers.
Analogous in the field of polystyrene particles, Goodridge meets the claimed, the process of claim 1, wherein the formed polystyrene microparticles have a number based average particle diameter of from about 40 to about 100 micrometers (Goodridge Section 3.1 lines 9-10 teach optimum particle size for laser sintering is around 45-90 micrometers, the average of this range would also fall between 45-90 micrometers.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the polystyrene particles of Notari with the size taught by Goodridge in order to have particles that are the desired size range for SLS processes, see Goodridge Abstract. 
Regarding claim 9, Notari does not meet the claimed, the process of claim 1, wherein the formed polystyrene micro particles have a number-based mean particle diameter of about 91 micrometers and a particle size range of from about43 to about 313 micrometers.
	Analogous in the field of polystyrene particles, Goodridge meets the claimed, the process 
of claim 1, wherein the farmed polystyrene micro particles have a particle size range of from about 43 to about 313 micrometers (Goodridge Section 3.1 lines 9-10 teach optimum particle size for laser sintering is around 45-90 micrometers.)
	Although Goodridge does not explicitly meet have a number-based mean particle diameter of about 91 micrometers, the range taught by Goodridge, 90 micrometers, is close enough to the claimed 91 micrometers, one of ordinary skill in the art would expect that they would have the same properties, see MPEP §2144.05. Further, although Goodridge does not explicitly disclose the mean particle diameter is 91 micrometers, it would have been obvious to a person of ordinary skill in the art to vary the particle size, and thus average, in order to achieve optimal processing, deposition, surface roughness, and other characteristics, see Goodridge 3.1 lines 5-8 and lines 23-31.
Regarding claim 10, Notari does not meet the claimed, the process of claim 1, wherein the formed polystyrene micro particles have a wide particle size distribution of from about 20 to about 600 micro meters. 
Analogous in the field of polystyrene particles, Goodridge meets the claimed, the process of claim 1, wherein the farmed polystyrene micro particles have a wide particle size distribution of from about 20 to about 600 micro meters (Goodridge Section 3.1 lines 9-10 teach optimum particle size for laser sintering is around 45-90 micrometers.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Notari as applied to claim 1 above, and further in view of Garcia ("Study of the Solubility and Stability of Polystyrene Wastes in a  Dissolution Recycling Process, see NPL copy made of record 9/28/2020.)
 the process of claim 1, wherein the first solvent is selected from the group consisting of dimethyl acetamide, acetic acid, diethylene glycol dimethyl ether, dimethyl formamide, 1,4-dioxane, ethylene glycol, hexamethyl phosphoramide, hexamethyl phosphorous triamide, pyridine, water, and combinations thereof, but Notari Abstract does teach a method of precipitating polystyrene wherein polystyrene is dissolved in a polystyrene-soluble solvent followed by an anti-solvent to reprecipitate polystyrene. 
Analogous in the field of polystyrene solubility, Garcia meets the claimed, the process of claim 1, wherein the first solvent is selected from the group consisting of dimethyl acetamide, acetic acid, diethylene glycol dimethyl ether, dimethyl formamide, 1,4-dioxane, ethylene glycol, hexamethyl phosphoramide, hexamethyl phosphorous triamide, pyridine, water, and combinations thereof (Garcia page 1816 lines 8-12 teach that solvents  such as dimethyl formamide are solvents for polystyrene.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the solvent of Notari with other known solvents for polystyrene, including dimethyl formamide, as taught by Garcia, see Garcia page 1816 lines 8-12. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Notari as applied to claim 1 above, and further in view of Jorgedal (US 7,217,762).
 the process of claim 1, wherein the second solvent comprises water (Notari [0008] teaches the anti-solvent (second solvent) could be water.)
Notari does not meet the claimed, and a polymeric stabilizer.
Analogous in the field of polystyrene precipitation, Jorgedal meets the claimed, and a polymeric stabilizer (Jorgedal col. 2 lines 19-22 teach the use of an aqueous polymeric stabilizer.)
It would have been obvious to a person of ordinary skill in the art to combine the anti-solvent of Notari with the aqueous polymeric stabilizer of Jorgedal in order to control the particle size of the polymer, see Jorgedal col. 2 lines 19-22. 
Regarding claim 15, Notari does not meet the claimed, the process of claim 1, wherein the second solvent comprises water and a polymeric stabilizer selected from the group consisting of polyvinyl alcohol, poly(vinyl acetate), poly(methyl methacrylate), poly(acrylonitrile), poly(dimethylsiloxane), poly(vinyl chloride), poly(ethylene), poly(propylene), poly(lauryl methacrylate), poly(oxyethylene), poly(acrylamide), poly(vinyl alcohol), poly(acrylic acid), poly(methacrylic acid), poly(vinyl pyrrolidone), poly(ethylene imine), poly(vinyl methyl ether), poly(4-vinylpyridine), poly(12-hydroxystearic acid), poly(isobutylene), cis-i:4-poly(isoprene), carboxymethyl cellulose, gelatin, hydroxypropylmethylcellulose, copovidone and polyvinylpyrrolidone, polyethyleneglycols (PEG), polymethacrylates, hypromellose acetate succinate, hypromellose phthalate, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, polyvinyl acetate phthalate, cellulose acetate phthalate, and combinations thereof.
 , the process of claim 1, wherein the second solvent comprises water and a polymeric stabilizer selected from the group consisting of polyvinyl alcohol, poly(vinyl acetate), poly(methyl methacrylate), poly(acrylonitrile), poly(dimethylsiloxane), poly(vinyl chloride), poly(ethylene), poly(propylene), poly(lauryl methacrylate), poly(oxyethylene), poly(acrylamide), poly(vinyl alcohol), poly(acrylic acid), poly(methacrylic acid), poly(vinyl pyrrolidone), poly(ethylene imine), poly(vinyl methyl ether), poly(4-vinylpyridine), poly(12-hydroxystearic acid), poly(isobutylene), cis-i:4-poly(isoprene), carboxymethyl cellulose, gelatin, hydroxypropylmethylcellulose, copovidone and polyvinylpyrrolidone, polyethyleneglycols (PEG), polymethacrylates, hypromellose acetate succinate, hypromellose phthalate, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, polyvinyl acetate phthalate, cellulose acetate phthalate, and combinations thereof (Jorgedal col. 3 lines 24-40 teach various cellulose and col. 4 lines 8-12 teach polyvinylpyrrolidone.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the stabilizer of modified Notari with the specific stabilizers taught by Jorgedal in order to control the size of the particles being made, see Jorgedal col. 3 lines 21-33. 

Response to Arguments
Applicant's arguments filed 12/27/2020 have been fully considered but they are not persuasive. 
Regarding the request for rejoinder, claims 1-6, 8-15, and 21 have not been allowed and a rejoinder is not proper. 

Applicant argues that Notari does not address preparing microparticles from polystyrene as claimed because it uses a different material, expanded polystyrene. The type of polystyrene material, other than having a bimodal weight distribution, is not currently claimed. There is nothing in Notari or any of the cited references that suggests either expanded or extruded polystyrene cannot have a bimodal weight distribution. In regards to the solvent of Notari, although Notari does specifically teach the use of dimethyl carbonate, Notari does not teach that the only possible solvent is dimethyl carbonate. Notari [0072] and Table 1 show other solvents are used successfully to dissolve the polystyrene. It would not be beyond the level of ordinary skill in the art to modify Notari with other known solvents of polystyrene.

Applicant argues that Jorgedal does not teach the final microparticles having a bimodal molecular weight distribution. This is not claimed. As written, the bimodal weight distribution in claim 1 refers to the molecular weight of polystyrene starting material, not the ending polystyrene microparticles.
Applicant argues that Goodridge does not specifically teach microparticles of polystyrene in the claimed size. Examiner agrees, however, Goodridge teaches optimal sintering particle sizes which provides motivation for the sizing of the particles. 
Finally, Applicant argues that Garcia teaches expanded polystyrene rather than the claimed polystyrene. Examiner notes that Garcia is directed towards extruded polystyrene, not expanded, see page 1815 Section 2.1. Even so, no particular type of polystyrene is currently claimed. Applicant further argues that Garcia teaches the Hildebrand parameter is not a reliable parameter for teaching solubility. Examiner agrees that Garcia discusses the reliability of the Hildebrand parameter, however, Table 2 and page 1816 lines 8-12 show that dimethyl formamide dissolved the polystyrene in an experiment, not according to a theoretical parameter.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three-dimensional printing, particles for SLS, the type of polystyrene material recycled) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744